Citation Nr: 1628917	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is associated with the claims file.

In an October 2012 decision, the Board issued a decision which denied entitlement to service connection for a low back disability, denied entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right mandible, denied entitlement to an initial evaluation in excess of 10 percent for residual paresthesia of the right inferior alveolar nerve, and denied entitlement to a TDIU.  In a July 2014 decision, the Board vacated its October 2012 decision with respect to the issues of entitlement to service connection for a low back disorder and entitlement to a TDIU, and remanded those issues for further development and readjudication.

In March 2015, while the appeal was in remand status, the RO granted service connection for a low back disability.  As this constitutes a full grant of the benefit sought on appeal with regard to that issue, it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the RO failed to comply with all of the July 2014 Board Remand directives.  Specifically, the Board requested that the RO obtain a VA opinion regarding the functional impact of all of the Veteran's service-connected disabilities upon his ability to work.  Although the Veteran underwent several VA examinations in conjunction with the Remand, and one of the examiners discussed the impact of the Veteran's service-connected left hip disability upon his employability, none of the examinations provide the requested opinion as to the impact of all of the Veteran's service-connected disabilities upon his employability.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO failed to comply with the Board's July 2014 Remand directives, a remand is again required.

Additionally, in its March 2015 Supplemental Statement of the Case, the RO denied the Veteran's claim for entitlement to a TDIU, in part, based upon the finding that the Veteran's service-connected disabilities did not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a) (2015), as the evaluations for the Veteran's multiple service-connected disabilities in combination did not equate to a 70 percent combined rating or more.  However, in a November 2015 rating decision, an increased rating for left lower extremity radiculopathy was granted, and an increased rating was awarded for the Veteran's service-connected low back disability, bringing the combined evaluation for his service-connected disabilities to 70 percent, effective October 24, 2015.  Thus, the Veteran now meets the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  In light of this development, the Veteran should be afforded the aforementioned VA examination to determine the impact of all of his service-connected disabilities upon his employability, and his claim should be readjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, upon his ability to work.  The examiner must review and consider all evidence of record, including the claims file, a copy of this Remand, and the Veteran's medical history and statements, and a clinical examination of the Veteran.  Any tests deemed necessary should be performed.  Thereafter, the examiner must provide an opinion as to the Veteran's ability to function in an occupational environment and describe functional impairment caused solely by the Veteran's service-connected disabilities, considered in combination, with consideration of his education and occupational experience.  The Veteran's service-connected disabilities include degenerative disc disease of the lumbar spine with degenerative arthritis and intervertebral disc syndrome; degenerative joint disease of the left hip, status post fracture of the acetabulum with impingement; radiculopathy of the left lower extremity; residuals of a right mandible fracture; residual paresthesia of the right inferior alveolar nerve; and radiculopathy of the right lower extremity.  The opinion provided must include an explanation of the basis for the opinion.  If the opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resorting to speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




